ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to a preliminary amendment filed 28 August 2019. Claims 1 and 21-40 are pending in the application; Claim 1 is amended; claims 21-40 are new; and claims 2-20 are cancelled.

Allowable Subject Matter
Claims 1 and 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Maltsev et al. (US 2012/0243638 A1) discloses techniques in which a mesh network operates with both millimeter wave and cellular radio interfaces and facilitates communication between the devices in the millimeter wave frequency range while utilizing cellular communications for control signaling for the mesh network.
Yuk et al. (U.S. Patent No. 9,137,852 B2) discloses use of a cellular communication system to facilitate mobile terminals access of WiFi networks.
Wolfe et al. (US 2002/0159409 A1) discloses a mesh network coupled to a cellular network to provide connectivity for devices in coverage gaps of the cellular network.
The prior art does not disclose or suggest the combination of features recited in the independent claims; therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461